DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-6 and 14-16 (Original)
Claims 1 and 7-13 (Currently Amended)
Claim 17 (New)

Response to Arguments
Applicant's argument and amendment, filed on 10/06/2021, have been fully considered. Due to the amended claim 12, the previous 112(d) rejection has been withdrawn. The prior art still reads on the amended claim 1 and claims 2-6. 
However, the application will be considered for allowable condition regarding the objected new claim 17 and allowable claims 7-16 (due to amended claims 7 and 13) as presented in the below Allowable Subject Matter.
Regarding the Applicant’s argument that the prior arts does/do not teach the claim recitation “determining, based at least on a level of cold coolant stored in the cold tank and a level of hot coolant stored in a hot tank, whether to cause coolant returning from first thermal loop to be cooled and stored in the cold tank or heated and stored in the hot tank; causing the coolant returning to be cooled or heated according to the determination.”, the Examiner respectfully disagrees because

However, a person having ordinary skill in the art at the time of filing, would have found it obvious to consider the coolant level of the tanks and avoid sending the coolant to a tank that is already full.  That is, a person having ordinary skill in the art would have understood and anticipated the need to direct the coolant to a tank that is capable of storing it, thus avoiding overfilling either one of the tanks. See MPEP 2144.
Therefore, as explained above and per Mardall’s disclosure, the claim recitation is met:
determining, based at least on a level of cold coolant stored in the cold tank 230 selected by 236 with valve 232B closed, and a level of hot coolant stored in a hot tank 228 selected by 236 with valve 232A closed; [0033], lines 1-11; [0038], lines 1-3, whether to cause coolant returning via 224B+226+232A or 232B; [0033], lines 1-11; [0036] from the first thermal loop between the external thermal system 200 and 206 of vehicle 204 with selected cold liquid from 230 via valve 232B closed; [0033], lines 1-11 to be cooled and stored in the cold tank ([0037] [0039] or heated and stored in the hot tank [0037] [0039]); causing the coolant returning via 224B+226+232A or 232B; [0033], lines 1-11; [0036] to be cooled or heated according to the determination [0037] [0039].


THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mardall (U.S. 2015/0306974).

Regarding claim 1, Mardall teaches in Fig. 1 and 2, a method, comprising:
receiving (by controller 236; [0035], lines 1-6), from a battery management system (210; [0030]) of an electric vehicle (204), a request (via 238 or 130; [0035] [0025]) for an external coolant (coolant from 200; [0036], lines 1-10) to change a temperature ([0036], lines 7-13) of a battery (208) of the electric vehicle (204);
determining a mass flow rate (See Note below) of cold coolant (via pump 234 and valve 232B; [0033], lines 1-11; [0038], lines 1-3) stored in a cold tank (cold coolant of cold tank 230 selected by 236 with valve 232B closed) of an electric vehicle thermal system (200) to pump (234) through a first thermal loop (thermal coolant loop between the external thermal system 200 and 206 of vehicle 204 with selected cold liquid from 230 via valve 232B closed) of a first side (side of external thermal system 200 coupled 
Note: The Examiner notes the claim recitation “determining a mass flow rate of cold coolant” is understood to mean “how much cold coolant to direct towards the heat exchanger”, which is an inherent virtue of the system. Whatever amount of cold coolant directed towards the heat exchanger during operation is equated to the recited “determining mass flow rate of cold coolant”. 
wherein the first thermal loop of the first side of the liquid to liquid heat exchanger does not mix ([0036], lines 7-10; [0032], lines 6-9) with an internal coolant (coolant of 202; [0031]) of a second thermal loop (202, internal thermal loop of vehicle 204; [0031]) of a second side (side of internal thermal system 202 via 206 of vehicle 204) of the liquid to liquid heat exchanger (206; [0036], lines 7-10) located on the electric vehicle (204);
causing the determined mass flow rate (inherent characteristics of pump 234 and valve 232B) of the cold coolant (via pump 234 and valve 232B; [0033], lines 1-11; [0038], lines 1-3) to pump (234) through the first thermal loop (thermal coolant loop between the external thermal system 200 and 206 of vehicle 204 with selected cold liquid from 230 via valve 232B closed) of the first side (side of external thermal system 200 coupled to 206 via 220) of the liquid to liquid heat exchanger (206; [0036], lines 7-10);
Note below), based at least on a level of cold coolant stored in the cold tank (cold coolant of cold tank 230 selected by 236 with valve 232B closed) and a level of hot coolant stored in a hot tank (hot coolant of hot tank 228 selected by 236 with valve 232A closed; [0033], lines 1-11; [0038], lines 1-3), whether to cause coolant returning (via 224B+226+232A or 232B; [0033], lines 1-11; [0036]) from the first thermal loop (thermal coolant loop between the external thermal system 200 and 206 of vehicle 204 with selected cold liquid from 230 via valve 232B closed; [0033], lines 1-11) to be cooled and stored in the cold tank ([0037] [0039]) or heated and stored in the hot tank ([0037] [0039]); causing the coolant returning (via 224B+226+232A or 232B; [0033], lines 1-11; [0036]) to be cooled or heated according to the determination ([0037] [0039]).
Note: Regarding the above claim recitation “determining, based at least on a level of cold coolant stored in the cold tank and a level of hot coolant stored in a hot tank, whether to cause coolant returning from first thermal loop to be cooled and stored in the cold tank or heated and stored in the hot tank; causing the coolant returning to be cooled or heated according to the determination.”:
Mardall substantially teaches all elements recited, including the step of cooling or heating the coolant before storing the coolant in one of the tanks.  However, the prior art fails to explicitly mention the levels of the tanks are considered when determining which of the tanks to use for storing the coolant.   
However, a person having ordinary skill in the art at the time of filing, would have found it obvious to consider the coolant level of the tanks and avoid sending the coolant to a tank that is already full.  That is, a person having ordinary skill in the art would have See MPEP 2144.
Regarding claim 2, Mardall teaches the method of claim 1, wherein the request (via 238 or 130; [0035] [0025]) for external coolant (coolant from 200; [0036], lines 1-10) includes a current temperature (abstract, lines 2-4; [0003], lines 1-4) of the battery (208).
Regarding claim 3, Mardall teaches the method of claim 1, wherein the request (via 238 or 130; [0035] [0025]) for external coolant (coolant from 200; [0036], lines 1-10) includes a requested temperature (implied by a temperature demand signal or any other form of thermal information can be sent  [0028], lines 5-7; or a specified temperature value in choosing between available temperature mode [0027], last 3 lines) of the battery (208).
Regarding claim 4, Mardall teaches the method of claim 1, further comprising determining a mass flow rate (See Note below) of hot coolant (via pump 234 and valve 232A; [0033], lines 1-11) stored in the hot tank (hot coolant of hot tank 228 selected by 236 with valve 232A closed) of the electric vehicle thermal system (200) to pump (234) through the first thermal loop (thermal loop between the external thermal system 200 and 206 of vehicle 204 with selected hot liquid from 2228 via valve 232A closed) of the first side (side of external thermal system 200 coupled to 206 via 220) of the liquid to liquid heat exchanger (206; [0036], lines 7-10). 
Note: The Examiner notes the claim recitation “determining a mass flow rate of hot coolant” is understood to mean “how much hot coolant to direct towards the heat exchanger”, which is an inherent virtue of the system. Whatever amount of hot coolant directed towards the heat exchanger during operation is equated to the recited “determining mass flow rate of hot coolant”. 
Regarding claim 5, Mardall teaches the method of claim 1, wherein the external coolant (via 402, Fig. 4 and 5; [0041], lines 1-3; [0043]) is carried through a connector (402+404, Fig. 4 and 5; [0041] , lines 1-3) that connects an electric vehicle supply equipment (EVSE) (400, Fig. 4 and 5) with the electric vehicle (500, Fig. 5; [0040], lines 1-6 and last 6 lines).
Regarding claim 6, Mardall teaches the method of claim 5, wherein the connector (402+404, Fig. 4 and 5) includes a set of one or more power connections (via 404, Fig. 4 and 5; [0041], lines 1-3) to carry power to charge ([0043]; [0040], lines 1-6 and last 6 lines) the battery (502, Fig. 5) of the electric vehicle (500, Fig. 5; [0045]) through the EVSE (400, Fig. 4 and 5).
Allowable Subject Matter
Claims 7-16 are allowed.
Regarding claim 7, the prior arts do not suggest or teach, among other claimed allowable features, “a battery thermal system that includes: a liquid to liquid heat exchanger that is to receive on a first side of the liquid to liquid heat exchanger an external coolant from an external electric vehicle thermal system and is to receive on a 
a connector inlet having a raised portion to mate with a cutout guide feature of a connector of an electric vehicle supply equipment (EVSE) to provide proper orientation of the connector.”
Claims 8-12 are also allowed as they further limit allowed claim 7.
Regarding claim 13, the prior arts do not suggest or teach, among other claimed allowable features, “a cutout guide feature that is configured to fit around a raised portion of the vehicle connector inlet to provide proper orientation of the connector; a light ring to provide status indication; a plurality of sockets to mate with corresponding pins to deliver current to a battery of the electric vehicle; and a plurality of liquid ports for quick disconnect fittings to exchange liquid coolant with the electric vehicle.”
Claims 14-16 are also allowed as they further limit allowed claim 13.

Claim 17 is objected to as being dependent upon the rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17, the prior arts of record do not suggest or teach “wherein determining whether to cause the coolant returning from the first thermal loop to be cooled and stored in the cold tank or heated and stored in the hot tank is further based on an estimated need of the cold coolant and the hot coolant, wherein the estimated need of the cold coolant and the hot coolant is determined based on one or more of usage history of the electrical vehicle, historical information indicating when the cold coolant and the hot coolant are needed, and a scheduled use of an electric vehicle supply equipment (EVSE).”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2859    
     
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859